—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered *37March 4, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 5 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s request to reopen the suppression hearing during trial. The trial testimony on the basis of which defendant sought reopening would not have materially affected the probable cause determination (see, People v Clark, 88 NY2d 552; People v Washington, 238 AD2d 43, 48, lv denied 91 NY2d 1014).
Defendant’s untimely motion to strike portions of the arresting officer’s testimony as to what the civilian witness had stated was properly denied. The subject portions of the officer’s testimony constituted admissible background information to explain the actions taken by the police, and the court’s extensive limiting instructions prevented any prejudice to defendant (People v Casanova, 160 AD2d 394, lv denied 76 NY2d 786). We have considered and rejected defendant’s remaining arguments. Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Saxe, JJ.